Citation Nr: 0603954	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from July 1966 until May 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the claims folder, the Board finds that 
additional development is warranted before the Board can 
decide this appeal.  

The veteran's claim was developed both for a psychiatric 
disorder and for PTSD.  At the outset, the record did not 
contain a confirmed diagnosis of PTSD, and the RO did not 
seek confirmation of the veteran's alleged stressors.  
However, in a March 2003 VA examination, the examiner stated 
that "if the stressor can be documented, then the diagnosis 
of [PTSD] might be sustained."  Moreover, a September 2004 
medical statement indicates that the veteran has PTSD, and is 
seen for regular treatment.  Another September 2004 VA 
medical record contains a diagnosis of PTSD.  Significantly, 
those September 2004 records were not considered by the RO, 
and the veteran did not supply a waiver of agency of original 
jurisdiction (AOJ) consideration of that evidence.  See 
38 C.F.R. § 20.1304(c).  The Board could seek a waiver before 
proceeding with this appeal, but we are required to remand 
for other reasons.  

As there is a number of diagnoses of PTSD of record, the 
Board must examine the sufficiency of the veteran's claimed 
stressors.  Although the veteran does not have any combat 
citations, he submitted several statements regarding his 
claimed stressors, including statements dated in November 
2002 and January 2004.  In the November 2002 statement, which 
he sent in response to the RO's October 2002 letter, he 
indicated that some vessels were hit and damaged in the 
months of December (late 1967) or January and February 1968.  
In the PTSD attachment, the veteran listed his unit and 
company, and he reported that he was fearful of the danger 
day and night, including sirens, weapons firing, living in a 
hole, and choppers flying around.  In a March 2003 VA 
examination, the veteran reported being exposed to rocket 
fire when he was on the base as part of the 165th 
Transportation Supply Unit.  He also reported living in a 
foxhole.  In December 2003, the RO sent him a letter 
requesting more detail about his claimed stressors, and he 
submitted a statement in January 2004.  He narrowed the time 
frame to January and February 1968, when he was in the 165th 
Transportation Unit Company, in the northern part of South 
Vietnam, "76 A10 Supp. Spec."  

The veteran's service personnel records corroborate that he 
was in Vietnam as of January 13, 1968, in the 165th 
Transportation Company as a seaman.  The Board finds that 
collectively, the veteran has submitted sufficient 
information to warrant a request to the Army and Joint 
Services Records Research Center (JSRRC) (formerly USACURR) 
for confirmation of the alleged stressful events.  

After the AOJ has completed all actions necessary to verify 
the veteran's claimed stressors, the AOJ should review the 
record and determine whether there is sufficient information 
verifying the veteran's claimed stressor(s).  If appropriate, 
the RO should compile a list of the verified stressor(s), and 
schedule the veteran for a VA examination to ascertain 
whether he has PTSD as a result of a verified stressor(s).  
Before scheduling the examination, the AOJ should ensure that 
all outstanding VA treatment records pertaining to the 
veteran's claimed PTSD and psychiatric disorder are obtained 
and associated with the veteran's claims file.  

Accordingly, this appeal is REMANDED for the following:

1.  The AOJ should make a list of all the 
veteran's claimed stressors, as outlined 
in this remand and in the claims file, 
and contact the JSRRC (previously 
USACURR) to obtain verification of the 
veteran's claimed stressors.  Specific 
focus should be on the veteran's reported 
military activities of the 165th 
Transportation Company to verify the 
unit's exposure to rocket attacks between 
January 13, 1968, and the end of February 
1968.  If JSRRC is not able to provide 
any verification as to the veteran's 
claimed stressors, a statement to that 
effect should be included in the 
veteran's claims file.  

2.  The RO should obtain any and all VA 
treatment records for PTSD dated from 
September 2004 to the present.  A 
specific request should be made to the VA 
outpatient treatment clinic in 
Philadelphia, Pennsylvania.  

3.  If and only if the AOJ obtains 
verification of the veteran's claimed 
stressor(s), the AOJ should schedule the 
veteran for a VA examination for mental 
disorders to ascertain whether the 
veteran has a current diagnosis of PTSD, 
which is based on his verified 
stressor(s).  The RO should provide the 
examiner with a summary of any verified 
stressors, and the examiner must be 
instructed that only these events may be 
considered for the purpose of 
determining whether exposure to an 
inservice stressor resulted in any 
current PTSD symptoms.  The examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the RO.  This 
claims file is to be made available to 
the examiner for review in conjunction 
with the examination.  A complete 
rationale should be provided for all 
findings and conclusions.  

4.  After all required notification and 
development has been completed, the AOJ 
should again adjudicate the veteran's 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

